Case 3:19-cv-01271-HES-JBT Document 8 Filed 11/15/19 Page 1 of 6 PagelD 115

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

ACOSTA, INC.,

Plaintiff,
Case No. 3:19-cv-01271-HES-JBT

VS.

NATIONAL FRUIT PRODUCT COMPANY,
INCORPORATED,

Defendant.
/

 

DEFENDANT’S ANSWER AND AFFIRMATIVE
DEFENSES TO AMENDED COMPLAINT

 

Defendant National Fruit Product Company, Incorporated (“National Fruit”) answers
the Amended Complaint served by Plaintiff Acosta, Inc. (“Acosta”) [D.E. 2], and states:

Parties, Jurisdiction and Venue

 

 

1. Admitted.
2. Admitted.
3, Admitted for venue purposes only.
4, Denied, but admitted for jurisdictional purposes of this action only.
5. Denied.
The Broker Agreement
6. Denied, except admitted that National Fruit and Acosta entered into a broker

agreement, and refers to Exhibit A for its content and meaning.

 
Case 3:19-cv-01271-HES-JBT Document 8 Filed 11/15/19 Page 2 of 6 PagelD 116

7.

Denied, except admitted that National Fruit is the entity that was a party to

the broker agreement, and that National Fruit lacks knowledge or information sufficient to

form a belief about National Fruit’s reasons for suing WV White House Foods, LLC.

8.
meaning.
9.

meaning.

10.

meaning.

11.
12.
13.
and meaning.
14.
15,
16.
17.

18.

19,

Admitted, and refers to Exhibit A, including its schedules, for its content and

Denied, and refers to Exhibit A, including its schedules, for its content and

Denied, and refers to Exhibit A, including Section 1.2, for its content and

Denied.
Denied.

Denied, and refers to Acosta’s June 20, 2019 correspondence for its content

Denied.
Denied.
Denied.
Denied.
Denied.

COUNT 1 - BREACH OF CONTRACT

 

National Fruit repeats and realleges its responses asserted in paragraphs 1

through 18 of this Answer as though fully set forth again.

20,

Denied.

 
Case 3:19-cv-01271-HES-JBT Document8 Filed 11/15/19 Page 3 of 6 PagelD 117

21. Denied.

22. Denied.

National Fruit further denies the allegations in the WHEREFORE clause and also
denies that Plaintiff is entitled to any of the relief sought or damages requested in the
Amended Complaint.

AFFIRMATIVE DEFENSES

 

First Affirmative Defense

 

Acosta’s Amended Complaint is barred because of Acosta’s failure of performance,
including Acosta’s termination of personnel assigned to National Fruit’s account without
notice to National Fruit or timely reassignment, Acosta’s immediate discontinuance of
services upon receipt of a mere notice of termination, and Acosta’s failure to perform
consistent with statements made by Acosta to induce National Fruit to execute the broker
agreement.

Second Affirmative Defense

 

Acosta’s Amended Complaint is barred because of Acosta’s prior material breach of
the broker agreement, including Acosta’s termination of personnel assigned to National
Fruit’s account without notice to National Fruit or timely reassignment, Acosta’s immediate
discontinuance of services upon receipt of a mere notice of termination, and Acosta’s failure
to perform consistent with statements made by Acosta to induce National Fruit to execute the
broker agreement.

Third Affirmative Defense

 

Some or all of the amounts sought by Acosta were not within the reasonable

 
Case 3:19-cv-01271-HES-JBT Document8 Filed 11/15/19 Page 4 of 6 PagelD 118

contemplation of the parties at the time the parties reached agreement, and are too remote,
contingent and speculative to be recoverable.

Fourth Affirmative Defense

 

Acosta has failed to mitigate its damages, if any.

Fifth Affirmative Defense

 

Acosta’s Amended Complaint is barred by Acosta’s conduct, including its failure of
performance and prior material breach of the broker agreement, when coupled with
statements made by Acosta to induce National Fruit to execute the broker agreement.

Sixth Affirmative Defense

 

Acosta’s Amended Complaint is barred because Acosta has failed to escalate the
dispute to senior level managers or vice presidents or work in good faith to resolve this
dispute.

Seventh Affirmative Defense

 

Acosta’s Amended Complaint is barred because, as Acosta is aware, all records

necessary to compute compensation are not yet available to National Fruit or Acosta.

WHEREFORE, National Fruit respectfully requests that this Court enter judgment in
favor of National Fruit and an order:

A. Dismissing with prejudice Plaintiff's Amended Complaint against National
Fruit in its entirety;

B. Awarding National Fruit its costs and expenses incurred in defending against

the Amended Complaint; and

 
Case 3:19-cv-01271-HES-JBT Document8 Filed 11/15/19 Page 5 of 6 PagelD 119

Cc, Granting National Fruit such other and further relief as the Court deems

appropriate.

Dated: November 15, 2019

Respectfully submitted,

NELSON MULLINS RILEY &
SCARBOR

Frark Morreale (FL Bar No. 32559)
50 N. Laura Street, Suite 4100
Jacksonville, Florida 32202

(904) 665-3651
frank.morreale@nelsonmullins.com

  
 

By

 

Attorneys for Defendant National Fruit Product
Company, Incorporated

 
Case 3:19-cv-01271-HES-JBT Document 8 Filed 11/15/19 Page 6 of 6 PagelID 120

Certificate of Service

I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed with the Clerk of the Court using CM/ECF on November 15, 2019. I also certify that
the foregoing document is being served this day on the following counsel of record via
transmission of Electronic Filing generated by CM/ECF:

Alan S. Wachs, Esq.

Joseph C. Crawford, Esq.
Smith, Gambrell & Russell, LLP
50 N. Laura Street, Suite 2600
Jacksonville, FL 32202

(904) 598-6100

awachs@segrlaw.com

jcrawford@sgrlaw.com
Attorneys for Plaintiff Acosta, Inc.

/s/ Frank Morreale
Attorney

~ #4851-9827-7804 ~

 
